In a negligence action to recover damages for personal injuries, the defendant and third-party plaintiff appeals (by permission) from an order of the Appellate Term, Second and Eleventh Judicial Districts, dated June 14, 1971, which affirmed a judgment of the Civil Court of the City of New York, Kings County, entered November 17, 1969, in favor of plaintiff against appellant, upon a jury verdict. (The trial *722court dismissed the third-party complaint at the end of the case.) Order affirmed, with costs to plaintiff and third-party defendant Kimball Motors Dispatch, Inc. We do not reach the question of the propriety of the dismissal of the third-party complaint by the trial court since there is no decretal paragraph in the judgment dismissing the third-party complaint and no appeal lies from rulings at the trial with respect thereto. However, we have examined the merits with respect to the dismissal of said complaint and if the dismissal were properly before use we would affirm it. Rabin, P. J., Hopkins, Martuseello, Christ and Brennan, JJ., concur.